Title: To James Madison from Robert W. Fox, 14 May 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 14th. May 1803
					
					Thee wilt have heard of the great probability of War between Great Britain & France, & as it is generaly believed that the British Government have directed Lord Whitworth to quit Paris, unless the first Consul accedes to their ultimatum, it is fully expected that it has been refused, & that Lord Whitworth is at this time returned to London tho a few amongst the Multitude have still a hope that the French will comply, rather than go to War.  The 3 ⅌% Consols, are at about 63 1/2.
					The Impress is very severe.  The Citizens of the United States are not molested.  Two or three without Protections and on board British Ships have been taken.  I have made application for their release, but it is necessary that the Seamen should bring Certificates of their Citizenship with them, otherways they will run great risk of being impressed.
					Grain is very moderate.  Wheat about 54/ @ 60/ ⅌ quarter  Tobacco & Coffee keeps up, at pretty good prices: American Shipping if there is a War will soon be in great demand.  I am very respectfully Thy assured Friend
					
						Rob W. Fox
					
					
						PS, 17th. May
						Annexed is Copy of a Letter from Lord Hawkesbury to the Lord Mayor. As yet we have no account of Lord Whitworth having reached London.  Its said he was not there on Sunday last.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
